             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DEBRA PEPE,                                      No. 4:20-CV-02087

            Plaintiff,                           (Judge Brann)

      v.

UPMC WILLIAMSPORT and UPMC
SUSQUEHANNA,

           Defendants.

                                   ORDER

     AND NOW, this 27th day of May 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendants’ motion to dismiss (Doc. 6) is DENIED.

     2.    Defendants’ answer to the complaint is due no later than June 10,

           2021.



                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
